Citation Nr: 9925338	
Decision Date: 09/03/99    Archive Date: 09/13/99

DOCKET NO.  98-07 670	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Sioux Falls, South Dakota


THE ISSUE

Entitlement to service connection for lipomas.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. W. Loeb, Counsel

INTRODUCTION

The veteran served on active duty from May 1943 to December 
1946 and from October 1950 to July 1951.  This case came 
before the Board of Veterans' Appeals (Board) on appeal of a 
January 1998 rating decision of the Department of Veterans 
Affairs (VA) Medical and Regional Office Center (M&ROC) in 
Fargo, North Dakota.  In a May 1998 hearing officer's 
decision, a 10 percent evaluation was granted for residuals 
of a fracture of the right ankle.  In a VA Form 9 received in 
May 1998, the veteran indicated that he was satisfied with 
the 10 percent evaluation for his right ankle disability.  In 
addition, he withdrew from his appeal the issues of 
entitlement to service connection for pneumonia and cracked 
ribs.  Consequently, the only issue remaining on appeal is 
entitlement to service connection for lipomas.


REMAND

Shortly after the case was forwarded to the Board, additional 
evidence pertinent to the veteran's appeal was received.  The 
M&ROC has not had an opportunity to readjudicate the 
veteran's claim in light of this evidence, nor has the 
veteran waived his right to have this evidence initially 
considered by the M&ROC.  Accordingly, the case is REMANDED 
to the RO for the following actions:

1.  The veteran should be requested 
to submit medical evidence, such as 
a statement from a physician, 
supporting his contention that his 
current lipoma disability originated 
during active duty.

2.  Then, the M&ROC should undertake 
any other indicated development and 
readjudicate the issue on appeal 
based on all evidence received since 
the M&ROC's most recent 
consideration of the claim in May 
1998. 

3.  If the benefit sought on appeal 
is not granted to the veteran's 
satisfaction, a supplemental 
statement of the case should be 
issued to the veteran and his 
representative and they should be 
afforded an appropriate opportunity 
to respond.

Thereafter, the case should be forwarded to the Board for 
further appellate action, if otherwise in order.  By this 
remand, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the veteran 
until he is otherwise notified.


		
	SHANE A. DURKIN 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).



